Citation Nr: 0406878	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  01-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of head 
and neck injuries, for the purposes of accrued benefits. 

2.  Entitlement to service connection for residuals of a left 
shoulder injury, for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Barbara Cook, Attorney




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1955 to March 1959.  
He died in March 2000.  The appellant is his surviving 
spouse.  

This matter comes before a Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the VARO in 
Cleveland, Ohio.  In October 2001, the Board reopened the 
appellant's claim for service connection for residuals of a 
head and neck injury for accrued benefits purposes and 
remanded the issues of entitlement to service connection for 
residuals of injuries involving the head, neck, and shoulder 
for additional development.  In a July 2003 decision, the 
Board denied the appellant's claims.  As outlined in the 
decision below, a motion filed by the appellant to vacate the 
Board's July 2003 decision is granted.  A separate Board 
decision will make a de novo review of the issues.  


FINDING OF FACT

In its July 2003 decision, the Board mistakenly relied on 
evidence that was associated with the claims file after the 
veteran's death.  


CONCLUSION OF LAW

Vacatur of the Board's July 2003 decision on the issues of 
entitlement to service connection for residuals of a neck and 
head injury, for accrued purposes only, and entitlement to 
service connection for the residuals of a left shoulder 
injury, for accrued purposes only, is warranted.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002); 38 C.F.R. § 20.904 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 C.F.R. § 20.904, an appellate decision may be 
vacated by the Board at any time upon request of the 
appellant or his or her representative, or on the Board's own 
motion, on the following grounds:  

(a)  Denial of due process.  

Examples of circumstances in which denial of due process of 
law will be conceded are:  

(1)  when the appellant was denied his or her right to 
representation through action or inaction by [VA] or [the 
Board], 

(2)  when a statement of the case or supplemental statement 
of the case was not provided, and 

(3)  when there was a prejudicial failure to afford the 
appellant a personal hearing.  (Where there was a failure to 
order a request for a hearing and a hearing is subsequently 
scheduled, but the appellant fails to appear, the decision 
will not be vacated).  

(b)  Allowance of benefits based on false or fraudulent 
evidence.

Where it is determined reconsideration that an allowance of 
benefits by the Board has been materially influenced by false 
or fraudulent evidence submitted by or on behalf of the 
appellant, the prior decision will be vacated only with 
respect to the issue or issues to which, within the judgment 
of the Board, the false or fraudulent evidence was material.  
38 C.F.R. § 20.904.  

The Board's July 2003 decision was based in part on a medical 
opinion that was added to the claims file after the veteran's 
death.  As pointed out by the veteran's representative, when 
considering claims for accrued benefits purposes, the 
pertinent evidence for consideration is that which is of 
record at the time of the veteran's death.  Zevalkink v. 
Brown, 102 F.2d 1236 (Fed. Cir. 1996).  

The Board may vacate an appellate decision at any time on the 
request of an appellant or a representative, or on the 
Board's own motion.  The Board is in agreement with the 
assertion of the appellant's representative.  Accordingly, 
the decision must be vacated as to the issues listed on the 
title page.  Therefore, a new decision will be entered as if 
the July 2003 decision by the Board had never been issued on 
those issues.  


ORDER

The motion requesting vacatur of the Board's July 2003 
decision on the issues of entitlement to service connection 
for residuals of a neck and head injury for accrued purposes 
only, and for residuals of a left shoulder injury, for 
accrued purposes only, is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



